Citation Nr: 0918456	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-29 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a generalized anxiety 
disorder.  


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to 
September 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) Jackson, Tennessee 
Regional Office (RO).

The Board previously remanded this claim for further 
development in September 2008.

FINDINGS OF FACT

A generalized anxiety disorder was not present during 
service, a psychosis was not manifest within a year of 
service, and any current psychiatric disorder is not 
attributable to any event or injury during service.


CONCLUSION OF LAW

A generalized anxiety disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in the August 2004 letter, 
which was provided before the adjudication of the Veteran's 
claim.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  
Importantly, the Veteran's service treatment, VA treatment, 
and private treatment records, as well as his Social Security 
Administration file, have all been obtained.  Also, the 
Veteran has withdrawn his request for a hearing and he has 
been afforded multiple VA examinations related to his present 
claim.  Additionally, the AMC/RO has fully complied with the 
September 2008 Board remand and the Board does not have 
notice of any additional relevant evidence which is available 
but not of record.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim, and no 
further assistance to the Veteran with the development of 
evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as a psychosis, is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran is currently claiming service connection for a 
generalized anxiety disorder.  The basis of the Veteran's 
claim rests on his assertion that he had an anxiety disorder 
prior to entering the military and this disorder was 
aggravated by his military service.  The Veteran relies on 
his numerous post-service mental health treatments for 
generalized anxiety and his claimed multiple treatments in 
service to support his claim.  

The Veteran's October 1951 enlistment examination revealed no 
psychiatric abnormalities.  In December 1951, he reported a 
two night history of nervousness upon going to bed.  At this 
time, the Veteran was diagnosed with "anxiety reaction," 
prescribed anti-anxiety medication, and returned to active 
duty.  There is no indication of any further treatment for 
any anxiety disorder while he was on active duty, and his 
September 1955 separation examination noted no psychological 
abnormalities.  

The first post-service diagnosis of the Veteran's mental 
condition of record is an April 1997 VA treatment record.  At 
this time, the Veteran sought medications for his anxiety 
disorder and reported that he had seen local doctors "off 
[and] on for years for persistent anxiety."  This record 
fails to indicate what possibly caused his anxiety disorder, 
nor did it link it to his military service.

As part of the Veteran's psychiatric treatment, a December 
1999 VA psychiatric consultation was performed.  At this 
time, the Veteran reported "being diagnosed with persistent 
anxiety disorder secondary to multiple sclerosis in 1974."  
After performing a psychological examination, he was 
diagnosed with an anxiety disorder secondary to multiple 
sclerosis or generalized anxiety disorder with possible 
component of factitous disorder.  In reaching the diagnosis, 
the physician cited the Veteran's physical health concerns 
and family related issues as considerable underlying sources 
of his anxiety.  A January 2000 follow up treatment note 
continues this assessment of the Veteran's stressors.  

In connection with a pervious service connection claim, the 
Veteran was provided a VA psychological examination in April 
2000.  During this examination, the examiner recorded the 
Veteran's report of having persistent anxiety since he was a 
child, and his 12 day hospitalization in 1996 for both 
anxiety and depressive disorders.  Upon completion of a 
mental examination and considering the Veteran's account of 
his disorder, the examiner diagnosed the Veteran with anxiety 
disorder, not otherwise specified.  The examiner further 
noted that his stressors consisted of family issues and 
chronic physical problems.  

A June 2003 statement from A. U., M.D., a private physician 
under VA contract, also documents the Veteran's mental health 
history.  Dr. U. indicated that he had treated the Veteran 
beginning in January 2003 for generalized anxiety disorder.  
As it related to his mental condition and any possible 
connection to his military service, Dr. U. stated:

[the Veteran] does have a very long history of 
mental illness which may have started during his 
service with the Navy which lasted four years, 
reportedly by him.  His mental illness might have 
started prior to the service as well.  However, 
according to his account, it might have been 
exacerbated during the time when he was service 
in the Navy.

The physician then concluded that the Veteran experienced 
functional impairment due to his mental condition.  

The Veteran was provided another VA psychological examination 
in May 2004.  During this visit, the Veteran reported having 
anxiety since the 1970's and further relayed stressors 
associated with his family and physical health.  At this 
time, the examiner diagnosed the Veteran with chronic 
generalized anxiety disorder with secondary depression.  As 
this examination was not associated with a service connection 
claim, no opinion as to whether the disorder was related to 
the Veteran's military service was provided.  

In response to the Board remand of the Veteran's claim, he 
was provided a November 2008 VA psychological examination.  
The examiner recorded the Veteran's account of having anxiety 
prior to his entry into the military, and the Veteran's 
explanation that he had sought treatment while in service for 
anxiety because "he was initially homesick but got over it 
in normal fashion."  After performing a full psychological 
examination, the examiner diagnosed the Veteran with chronic 
generalized anxiety disorder.  

After considering all the aforementioned evidence and the 
Veteran's claims folder, the examiner opined that the 
Veteran's generalized anxiety disorder was not "due to or 
caused by or in any way causally related to [the Veteran's] 
military service."  Even after considering the Veteran's 
account of his disorder pre-existing his military service 
opined that the evidence was "insufficient to establish 
causation or aggravation" of the Veteran's condition.  This 
examiner also referred to the statement of Dr. U.; it was 
stated, however, that this physician had offered no firm 
opinion that the Veteran's anxiety had begun in service or 
had been aggravated by that service.  Rather, his statement 
was mentioned merely mentioned it as a possibility.

Initially, the Board notes that the Veteran now reports a 
history of generalized anxiety disorder at the time of his 
induction; however, no psychiatric disorder was noted by the 
doctor at the time of his induction.  Moreover, though the 
Veteran and his brother (in an undated statement) reported a 
long history of having anxiety disorder existing prior to 
service, the Veteran has not indicated there are any pre-
service treatment records that would support his account of a 
preexisting psychiatric disorder.  Courts have consistently 
held the transcription of medical history does not transform 
the information into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Consequently, the Board 
finds that there is no competent medical evidence of record 
indicating the Veteran's generalized anxiety disorder 
predated his induction into the military.  

As it relates to the June 2003 private opinion submitted by 
the Veteran to support his claim, this statement contains 
words such as "may," "might," and "reportedly," and is 
inherently speculative.  Therefore, the opinion on its face 
does not make it as likely as not that the Veteran's 
generalized anxiety disorder was caused, or aggravated, by 
his military service.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Although the opinion supports the Veteran's claim to 
some extent, it is written in qualified terms, and must be 
balanced against the competent medical evidence of record, 
and no other medical evidence of record supports the position 
that the Veteran's generalized anxiety disorder is related to 
service.

The Board notes the Veteran's numerous statements that his 
generalized anxiety disorder is related to his military 
service; however, these statements are not enough to support 
his claim.  Lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  To the extent that the Veteran's testimony may 
be interpreted as linking his disorder to military service, 
the Board concludes that the testimony has less probative 
value than the November 2008 VA medical opinion specifically 
indicating the Veteran's generalized anxiety disorder was not 
caused by or aggravated by his military service.  Therefore, 
the Veteran's opinion alone is insufficient to provide the 
necessary nexus between his military service and his current 
generalized anxiety disorder.  

Though the Veteran was treated for anxiety once in service, 
the next notation of any treatment related to this disorder 
is some 42 years after his separation from service (1955-
1997).  Moreover, the more credible account of the onset of 
the Veteran's generalized anxiety disorder is in a December 
1999 VA treatment record (not for benefits purposes), where 
the Veteran indicated generalized anxiety was first diagnosed 
in 1974, 19 years after his separation from service.  The 
Board finds that the significant gap between in service 
occurrence and any post service treatment weighs against the 
Veteran's service connection claim.  See Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

The most probative pieces of evidence in a claim for service 
connection are medical treatment records and appropriate 
medical opinions.  In this respect, the November 2008 VA 
opinion is the most probative medical evidence of record.  
The examiner accepted the Veteran's account of his disorder, 
reviewed the claims folder and conducted a full psychological 
examination of the Veteran, before concluding that the 
Veteran's generalized anxiety disorder was not "in any way 
causally related to military service."  Additionally, the 
examiner provided his medical reasoning and the basis for 
this opinion without speaking in speculative terms.  The 
Board notes the extensive private and VA treatment records 
documenting the Veteran's treatment for generalized anxiety; 
however, none of these records indicate the condition is 
related to his military service.  Essentially, there is no 
competent evidence of record indicating the Veteran's current 
generalized anxiety disorder is related to military service.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990). The Board finds that the Veteran's current 
generalized anxiety disorder was not present during service, 
did not developed after service as a result of any incident 
in service, and was not aggravated by service.  Accordingly, 
the Veteran's claim is denied.  


ORDER

Service connection for a generalized anxiety disorder is 
denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


